Motion Granted; Dismissed and Memorandum Opinion filed January 30,
2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00041-CV

       DAVID H. DORSEY AND GERALDINE DORSEY, Appellants
                                        V.

                      STATE FARM LLOYDS, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-28661

              MEMORANDUM                        OPINION
      This is an appeal from a summary judgment signed October 14, 2013. On
January 17, 2014, appellants filed an agreed motion to dismiss the appeal because
the parties have reached a settlement agreement, rendering the appeal moot. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.